Citation Nr: 1105269	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  98-12 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extraschedular rating for limitation of motion 
of the right shoulder due to subacromial bursitis, rotator cuff 
and bicipital tendinitis and adhesive capsulitis, status post 
Bankart repair, for any portion of the appeal period prior to 
September 19, 1997 and as of April 1, 1998.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel








INTRODUCTION

The Veteran had active military service from November 1974 to 
March 1975 and from April 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.  In 
pertinent part of a February 1998 rating decision, the RO 
assigned a temporary total rating for the right shoulder from 
September 19, 1997, through October 31, 1997, and denied an 
extension of a temporary total rating for convalescence.

In March 2005, the Board adjudicated a claim for an increased 
schedular rating for the right shoulder.  The Board then remanded 
a claim for an extension of a temporary total rating for 
convalescence beyond November 1, 1997, and also remanded a claim 
for an extraschedular evaluation for the right shoulder.  

In July 2009, the Board granted entitlement to an extension of a 
temporary total rating based upon treatment for a service-
connected disability under the provisions of 38 C.F.R. § 4.30 for 
the requirement of convalescence period from November 1, 1997 
through March 31, 1998.  As a result of this decision, the 
Veteran's temporary total rating is in effect September 19, 1997 
through March 31, 1997.  In addition, the Board remanded the 
issue of entitlement to an extraschedular rating for limitation 
of motion of the right shoulder due to subacromial bursitis, 
rotator cuff and bicipital tendinitis and adhesive capsulitis, 
status post Bankart repair. 


FINDINGS OF FACT

The Veteran's limitation of motion of the right shoulder due to 
subacromial bursitis, rotator cuff and bicipital tendinitis and 
adhesive capsulitis, status post Bankart repair did not present 
an exceptional or unusual disability picture, for any portion of 
the appeal period prior to September 19, 1997 and as of April 1, 
1998, as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for assignment of an extraschedular evaluation for 
limitation of motion of the right shoulder due to subacromial 
bursitis, rotator cuff and bicipital tendinitis and adhesive 
capsulitis, status post Bankart repair, for any portion of the 
appeal period prior to September 19, 1997 and as of April 1, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of an April 2010 letter sent to the 
appellant that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by the AOJ after providing the notice 
have essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a November 2010 supplemental statement of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA medical records and 
examination reports, an Administrative Decision by the VA 
Director of Compensation and Pension Services and lay statements 
have been associated with the record.  The Board notes that the 
record of evidence reflects that the Veteran is in receipt of 
disability benefits from a Social Security Administration 
decision in 1998.  These records are not in the claims file, and 
the Board finds that obtaining these records is unnecessary for 
the fact that the disability determination that was the basis of 
the grant of his benefits, completed during the time that the 
Veteran has now been awarded a temporary total evaluation, is 
included in the claims file.  Therefore, the Board finds that a 
remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  
 
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its July 
2009 remand.  Specifically, the RO was instructed to (1) provide 
the Veteran with a VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, and allow an appropriate 
time for his response, and (2) following the above development, 
submit the claim to the Director, Compensation and Pension 
Service, for consideration in accordance with 38 C.F.R. § 4.16(b) 
and § 3.321 (b) for any portion of the appeal period not covered 
by a temporary total rating that runs from September 19, 1997, 
through March 31, 1998.  The Board finds that the RO has complied 
with these instructions by providing the Veteran with VCAA notice 
including a copy of the VA Form 21-8940.  The Veteran has not 
replied to this request.  It is apparent from the record that the 
Veteran has moved several times over the appeals period, and has 
not notified the VA of his new addresses.  In fact, a copy of the 
most recent SSOC was returned by the mail as "not deliverable as 
addressed, no forwarding information."  In Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), the Court noted that VA is required 
only to mail notice to the latest address of record in order for 
the presumption of regularity to attach.  In addition, according 
to VA regulation, notification for VA purposes is written notice 
sent to the claimant's last address of record.  38 C.F.R. § 
3.1(q).  In the normal course of events, it is generally the 
Veteran's burden to keep VA apprised of his whereabouts.  If he 
does not do so, VA is not obligated to 'turn up heaven and earth 
to find him.'  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Board also notes that the RO forwarded the Veteran's claims file 
to the Director, Compensation and Pension Service, for 
consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 
(b) for any portion of the appeal period not covered by a 
temporary total rating that runs from September 19, 1997, through 
March 31, 1998, and a November 2010 opinion was issued.  As such, 
the Board finds that the RO has substantially complied with the 
Board's July 2009 remand instructions.  Stegall.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits of the Director, Compensation and Pension Service, for 
consideration of 'an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.16(b), all Veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director of 
Compensation and Pension service for extraschedular consideration 
all cases of Veterans, who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  The Board 
notes that the Veteran's service-connected disability fails to 
meet the scheduler criteria under 38 C.F.R. § 4.16(a).

Where a claimant does not meet the scheduler requirements of 38 
C.F.R. 
§ 4.16(a), the Board may refer the claim to the Compensation and 
Pension Director for extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  Given the above medical 
evidence of relating functional impairment to the Veteran's 
unemployment, the Board referred this claim to the Compensation 
and Pension Director for extraschedular consideration.

As the Court recently explained in Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008), a "determination of whether a claimant is 
entitled to an extra-schedular rating under § 3.321(b)(1) is a 
three-step inquiry."  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extra-schedular rating is 
warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the 
RO nor the Board is permitted to assign an extra-schedular rating 
in the first instance; rather the matter must initially be 
referred to those officials who possess the delegated authority 
to assign such a rating.  See again Floyd, 9 Vet. App. at 95.   

In its March 2005 remand, the Board remanded the Veteran's claim 
for an increased disability rating for his service-connected 
right shoulder disability for the RO to consider whether an 
extraschedular rating was merited.  As it did not appear that the 
RO considered whether an extraschedular rating was warranted for 
the Veteran's right shoulder disability, in its July 2009 remand, 
the Board remanded the issue, instructing the AOJ to submit the 
claim for extraschedular consideration to the Director, 
Compensation and Pension Service, for consideration in accordance 
with 38 C.F.R. § 4.16(b) and § 3.321(b) for any portion of the 
appeal period not covered by a temporary total rating that runs 
from September 19, 1997, through March 31, 1998.  

In a November 2010 Administrative Review regarding Extraschedular 
Consideration under 38 C.F.R. § 3.321(b)(1), the Director noted 
that the Veteran was receiving compensation for two conditions.  
Right shoulder bursitis was evaluated at a 40 percent disability 
rating and a right shoulder scar was evaluated at a 10 percent 
disability rating.  The total combined evaluation for 
compensation was 50 percent.  Surgery was performed on the 
Veteran's right shoulder in September 1997.  Medical evidence 
revealed a history of instability and dislocations of the 
Veteran's right shoulder prior to the surgery.  Pain and limited 
motion have been consistently reported throughout the medical 
records since 1996.  No ankylosis of the Veteran's right shoulder 
joint is noted in any of the medical evidence in the claims file 
for any time period.  It was noted that evidence demonstrates 
that the Veteran has been receiving Social Security 
Administration disability benefits since 1998.  He has 
significant back problems and has been hospitalized for 
psychiatric problems.  Available evidence does not detail the 
disability or disabilities that resulted in the award of Social 
Security Administration benefits for the Veteran.  The Veteran 
had significant back problems and was hospitalized for 
psychiatric problems.  It was noted that service connection was 
not in place for these disorders.

Surgery was performed on the right shoulder in September 1997, 
and the Veteran was found to be eligible for a total rating for 
convalescence from this surgery until April 1, 1998.  The Veteran 
attended several physical therapy sessions following surgery, but 
did not complete the physical therapy process.  On a physical 
therapy note dated in February 1998, flexion of the right 
shoulder was measured at 130 degrees and abduction was measured 
at 65 degrees.  On a physical therapy note dated in December 
1998, flexion of the shoulder was to 125 degrees and abduction 
was measured at 80 degrees.  

During a VA examination in July 2000, the right shoulder flexion 
was measured at 80 degrees and abduction was measured at 75 
degrees.  No emergency room visits were noted in the year prior 
to his examination, and no dislocations or subluxations were 
reported in that time period.  Mild weakness with strength noted 
at 4/5 and some muscle atrophy was documented during this 
examination.  

During a VA examination performed in February 2004, the right 
shoulder flexion and abduction were each measured at 55 degrees.  
Muscle strength was reportedly 4/5 and some atrophy of the right 
shoulder deltoid muscle was noted on examination.  The examiner 
stated that the right shoulder disability prevents baseball, 
basketball, handball, and carpentry-type tasks. 

The Director of Compensation and Pension Service noted that 
medical evidence demonstrates that the Veteran's right shoulder 
condition affects his ability to perform routine duties required 
in his previous field of employment.  The right hand is the 
Veteran's dominant hand.  Available evidence does demonstrate 
that the right shoulder disability affects the Veteran's usual 
daily activities; however, available evidence does not 
demonstrate that the right shoulder disability alone created 
marked interference with all types of employment.  The available 
evidence reveals no hospitalizations or surgeries for the right 
shoulder condition with the exception of the surgery in 1997.  
The scar on the Veteran's right shoulder is tender and is 
appropriately evaluated as 10 percent disabling.  

The Director of Compensation and Pension Service noted that they 
reviewed the file to determine if the Veteran was entitled to an 
extraschedular evaluation for his right shoulder disability.  
Extraschedular evaluations are assigned in cases where an 
exceptional or unusual disability is presented with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that render application of the regular 
rating schedular standards impractical.  No unusual or 
exceptional disability pattern has been demonstrated that would 
render application of the regular rating criteria as impractical.  
The evidentiary record does not demonstrate that the 
symptomatology consistently associated with the service-connected 
right shoulder disability is not wholly contemplated by the 
criteria utilized to assign the current and past evaluations.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  As previously indicated, the VA Form 21-
8940, Application for Increased Compensation Based on 
Unemployability, was not completed and returned to the AOJ by the 
Veteran.  In this regard, the Veteran's current employment status 
is not current.  

Accordingly, entitlement to an extraschedular rating for 
limitation of motion of the right shoulder due to subacromial 
bursitis, rotator cuff and bicipital tendinitis and adhesive 
capsulitis, status post Bankart repair is denied as there is 
clearly no unusual or exceptional disability pattern that renders 
the application of the regular rating criteria impractical 
pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), for 
limitation of motion of the right shoulder due to subacromial 
bursitis, rotator cuff and bicipital tendinitis and adhesive 
capsulitis, status post Bankart repair, for any portion of the 
appeal period prior to September 19, 1997 and as of April 1, 
1998, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


